Claim Rejections - 35 USC § 103
	In following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-9, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090240783 A1; Susairaj; Margaret et al. (hereinafter Sus) in view of US 20030065983 A1; Miller, Michael et al. (hereinafter Miller).
Regarding claim 1, Sus teaches A method for accessing blocks of a file in a file system, the method comprising: requesting that an operating system kernel open the file; (Sus [0015] The OS kernel 106 conventionally includes an NFS client 108, which handles I/O requests on behalf of the server process 104 for files located on the NFS server 110. As shown, conventionally, a process within the host 102, such as server process 104, sends an NFS file I/O request (in the form of an open sys call, for example) to read or write to a file to the OS kernel, as shown at (1) in FIG. 1. The NFS client 108 within the OS kernel 106 recognizes that the request is an NFS request and handles this request on behalf of the process 104. … [0034] further elaborates on the processing of opening the file [FIG.1-3] show the system visually with corresponding units for the file requests [16-17 & 35-36] details in on how the blocks can be read)									in response to the request to open, receiving a file handle from the operating system kernel for accessing the file; (Sus [0015] The OS kernel 106 conventionally includes an NFS client 108, which handles I/O requests on behalf of the server process 104 for files located on the NFS server 110. As shown, conventionally, a process within the host 102, such as server process 104, sends an NFS file I/O request (in the form of an open sys call, for example) to read or write to a file to the OS kernel, as shown at (1) in FIG. 1. The NFS client 108 within the OS kernel 106 recognizes that the request is an NFS request and handles this request on behalf of the process 104. The NFS client 108 determines whether the requested file can indeed be opened--that is, the NFS client determines whether the requested file has been previously exported by the NFS server 110 and mounted by the host 102. If so, the NFS client sends an NFS request (as a Remote Procedure Call (RPC), for example) to the NFS server as shown at (2), giving the NFS server 110 any necessary authorization and file information. The NFS server 110 services this request by accessing the requested file and by generating a file handle and sends the generated file handle back in its reply, as shown at (3). [0034] further elaborates on the processing of opening the file [FIG.1-3] show the system visually with corresponding units for the file requests [16-17 & 35-36] details in on how the blocks can be read)										making a request to a special function unit to read one or more blocks of the file using the file handle; and reading data directly from the file in the file system with the aid of the special function unit. (Sus [0015] The OS kernel 106 conventionally includes an NFS client 108, which handles I/O requests on behalf of the server process 104 for files located on the NFS server 110. As shown, accessing the file directly from a user space buffer by a user process; ( Miller [0011] the system has a host computer system that has a file system with direct access to the user buffer. The file system, injects an incrementing tag at sector boundaries of the user buffer. The tag may be confirmed both at the host interface of the disc drive device and during the process of writing to the storage media. In one embodiment, a check character is actually written to the media along with the user data in each sector.[0013] In another embodiment, the first buffer is a user buffer located on the host computer system and the request to transfer information relates to a write command and the act of storing the data into the user buffer is performed by a file system module. In an alternative embodiment however, the act of storing the data into the user buffer may be performed by an application module. In yet another embodiment the first buffer is a disc drive buffer located on the disc drive system and the request to transfer relates to a read request wherein the special function unit is attached to a CPU that runs the operating system kernel and the user process and obtains the one or more blocks from the file, and adds the one or more blocks to the user space buffer; ( Miller [0013] In another embodiment, the first buffer is a user buffer located on the host computer system and the request to transfer information relates to a write by reading the data in the user space buffer ( Miller [0043] In the embodiment shown in FIG. 3, the file system 322 stores the identification tag information along with the abstract data. Although the file system 322 is shown and described as the module that stores data and tag information to the user buffer 324 prior to transmitting the data and tag information to the disc drive system 302, other modules, such as application 320 may, in other embodiments, have direct access to 
Corresponding system claim 8 is rejected similarly as claim 1 above. Additional Limitations: Device with processor(s) and memory ( Sus [0049-0050] show the processor(s), memory, and the ability to read and execute computer readable instructions )
Corresponding product claim 14 is rejected similarly as claim 1 above. Additional Limitations: computer readable medium capable of reading and executing instructions ( Sus [0049-0050] show the processor(s), memory, and the ability to read and execute computer readable instructions )
Regarding claim 2, Sus and Miller teach The method of claim 1, wherein requesting that an operating system kernel open the file includes: making an open system call to the operating system kernel by the user process, wherein the operating system kernel verifies the call, creates the file handle for the file enables the special function unit to receive requests to read blocks of the file ( registers the file handle with the special function unit, adds an entry to a file table to record an association between the user process and the file and sends the file handle to the user process making the request. (Sus [0015] The OS kernel 106 conventionally includes an NFS client 108, which handles I/O requests on behalf of the server process 104 for files located on the NFS server 110. As shown, conventionally, a process within the host 102, such as server process 104, sends an NFS file I/O request (in the form of an open sys call, for example) to read or write to a file to the OS kernel, as shown at (1) in FIG. 1. The NFS client 108 within the OS kernel 106 recognizes that the request is an NFS request and handles this request on behalf of the process 104. The NFS client 108 determines whether the requested file can indeed be opened--that is, the NFS client determines whether the requested file has been previously exported by the NFS server 110 and mounted by the host 102. If so, the NFS client sends an NFS request (as a Remote Procedure Call (RPC), for example) to the NFS server as shown at (2), giving the NFS server 110 any necessary authorization and file information. The NFS server 110 services this request by accessing the requested file and by generating a file handle and sends the generated file handle back in its reply, as shown at (3). The NFS client 108 then stores the returned file handle in a file handle table. A file 
Corresponding system claim 9 is rejected similarly as claim 2 above.
Corresponding product claim 15 is rejected similarly as claim 2 above.
Regarding claim 3, Sus and Miller teach The method of claim 1, wherein the file system is part of a computer system; that includes the special function unit and the CPU. ( Sus [FIG.1 and FIG.7] show the attachments/connections of the corresponding devices) --- (Miller [FIG. 3] shows the corresponding hardware units)
Corresponding product claim 16 is rejected similarly as claim 3 above.
Regarding claim 4, Sus and Miller teach The method of claim 3, wherein making a request to the special function unit to read one or more blocks of an opened file using the file handle includes sending a read request specifying the file handle, a file offset, a size and the user space buffer to the special function unit. (Sus [0003] The method may also include a step of requesting an NFS file handle from the NFS server, receiving the requested NFS handle and storing the received NFS handle in a shared memory area that is accessible to other processes within the database server process. The method may also include providing a first database process generating a first pointer to the file handle stored in the shared memory area and storing the generated first pointer in a first local file structure accessible to the first database process, and a second database process generating a second pointer to the file handle stored in the shared memory area and storing the generated second pointer in a second local file structure accessible to the second database process. The method may also include first and second database processes generating and sending a respective first and second NFS requests to the NFS server to access data stored in the NAS device, each using the NFS handle stored in the shared memory area. A step of servicing both first and second NFS requests from the second NFS client in the database server process may be carried out, to the exclusion of the first NFS client in the OS kernel of the host. Steps may be carried out of generating and sending a second NFS request to access the data stored in the NAS server without requesting the NFS file handle from the NFS server. The method may also include freeing the shared memory area for use by another database process when a file object referenced by the requested, received 
Corresponding system claim 10 is rejected similarly as claim 4 above 
Corresponding product claim 17 is rejected similarly as claim 4 above.
 Claims 5,11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sus in view Miller and US 20170235614 A1 Choe; Sang et al. (hereinafter Choe). 
 Regarding claim 5, Sus and Miller teach The method of claim 4, wherein in response to receiving the read request, the special function unit (Sus [0015] shows the read request and then obtain file (including corresponding file data entailing the blocks))										the combination lacks explicitly and orderly teaching adds them to the user space buffer, and notifies the user process that the one or more blocks are available.		However Choe teaches notifies the user process that the one or more blocks are available (Choe [0096] Handshaking between the producer and consumer can be managed by the reflector using a push and/or a pull model. For example, the producer can send a message to the reflector indicating that a chunk of data has been written to the output buffer and is ready to be consumed. The reflector can push or send a message to the consumer indicating that new data is available in the output buffer. The message can be sent to multiple consumers of the data. A consumer can indicate to the reflector when the data is read from the buffer. When all consumers have read a particular chunk of data from the buffer, the memory corresponding to the chunk can be overwritten. The push model may better mimic driver behavior. A pull model can also be used where the consumer requests data from the reflector when the consumer is ready to read the data. If the reflector has no data in the buffer, it can respond to the consumer with a message indicating there is no data. In one implementation, a push model can be used as a default mode of transport and a pull model can be used in a fall-back mode. For example, the push model can be used until an output buffer becomes full or contains a threshold amount of data. When the buffer is full, it can indicate that the consumer is not currently able to process the data at the rate that the producer is adding information to the buffer.)													Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Sus's methods and make the addition of Choe's buffer manipulation methods in order to improve the systems functionality and create a more capable and efficient system (Choe [0002] Operating systems (OSs) of a computer typically do not allow a single hardware 
Corresponding system claim 11 is rejected similarly as claim 5 above.
Corresponding product claim 18 is rejected similarly as claim 5 above.
Claims 6,12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sus in view of Miller and US 20170185354 A1; DOSHI; KSHITIJ A. et al. (hereinafter Doshi)
Regarding claim 1, Sus and Miller teach The method of claim 4, further comprising: issuing a request to write data to the file; (Sus [15-18] all teach the ability to issue a write request and get certain authorization/data checked in order to complete request)										in response to the request to write, receiving an indication that the write request is not allowed and in response to the indication, all blocks related to the file are removed from the user space buffer ( Doshi [0052] In some examples, apparatus 400 may also include a store component 422-4. Store component 422-4 may be a logic and/or feature executed by circuitry 420 to cause the data included in the plurality of asynchronous write operations to be stored to the one or more storage memory devices. In some first examples, store component 422-4 may utilize a buffer memory to at least temporarily store the data and then cause the data to be committed for storage to the one or more storage memory devices responsive to a completion indication of the disjointed atomic write transaction from the source of the multi-block write transaction request. The commit indication may be included in commit 430 and may include the transaction identification. Store component 422-4 may then send an indication of a successful storage of the data in complete 445. In some second examples, store component 422-4 may not utilize a buffer memory and may cause the data to be directly stored to physical memory addresses of the one or more storage memory devices. For either the first or second examples, the source of the multi-block transaction request may send a cancel indication in cancel 435 to indicate that the disjointed atomic write transaction is to be terminated. Responsive to the cancel indication store component may discard the data or allow the data to be overwritten at the buffer memory or overwritten at the one or more storage memory devices.  [0090] 
Corresponding system claim 12 is rejected similarly as claim 6 above.
Corresponding product claim 19 is rejected similarly as claim 6 above.
Claims 7,13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sus in view of Miller and US 20170185354 A1; DOSHI; KSHITIJ A. et al. (hereinafter Doshi)
Regarding claim 7, Sus and Miller teach The method of claim 4, further comprising: issuing a request to write data to the file, wherein in response to the request to write, (Sus [15-18] all teach the ability to issue a write request and get the special function unit determines that a flag in an inode corresponding to the one or more blocks of file data allows the one or more blocks to be written, (Qiu [0057] Additionally, each key or value may further include various metadata fields (not illustrated). For example, each file in keys 211V, 212V, 213V may also include various metadata regarding the file including file attributes such as size, owner, etc. as well as access permissions etc. In some embodiments, these attributes may be indexed by the underlying key-value system allowing for rapid searching and sorting based on the attribute. For example, in one implementation, the values of, for example, 211V may be stored as an Array of Hash objects wherein the values of the Hash object are indexed by the key-value storage engine. [0073] In some embodiments, if the file operation(s) are allowed, the method generates key for each portion of the file path. For example, if the operation is a write operation for the file "/dir/file.txt", the method may generate keys for "/dir" and for "/dir/file.txt". The associated value for the "/dir" key comprises a listing of files and directories located under the "/dir" path. Additionally, the method may store access permissions for the key "/dir" as well as other metadata retrieved from the underlying filesystem associated with the directory. Similar operations may be performed with respect to the key "/dir/file.txt". performs the write on the one or more blocks, and sends an indication that the write request is completed; and receiving the indication that the write request is completed. (Qiu [0132] In some embodiments, the key-value storage engine may natively support multiple reads, writes, or other operations. In this scenario, the method may simply issue the native command to the key-value storage engine with the list of keys generated in step 608. In this embodiment, the method issues the native command including the keys and receives an array of values from the key-value storage engine. For example, the REDIS database includes the command MGET which takes, as arguments, a list of keys and returns an array of read values, or nil if the key is not found. Similarly, for a multi-write operation, the REDIS database includes the command MSET which takes, as arguments, a list of keys and values and returns a status indicator (e.g., "OK") to indicate success of the write operations. [0137] The method further updates a status array based on the results of the underlying multi-command operation. Thus, if a valid value is returned for a given key and operation (e.g., read, write, etc.), the method may update a return value of "0" indicating a successful operation or may set the return value as the number of bytes read (or other value depending on the specific underlying operation, such as the file contents of a GET operation). Alternatively, if a value does not correspond to the key or an error otherwise occurs, the method may set a non-zero status code indicating an error had occurred. )		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all take all Sus's methods and make 
Corresponding system claim 13 is rejected similarly as claim 7 above.
Corresponding product claim 20 is rejected similarly as claim 7 above.
Response to Arguments
Applicant's arguments filed 3/2/2021 have been fully considered
35 USC § 102 & 35 USC § 103: 
Regarding Applicant’s Argument (page: 11-13): “Susairaj describes a modified version of a network file system (NFS). In the modified version, a database instance and an NFS server interact. A background process in the database instance requests and receives a file handle from the NFS Examiner’s response:- The Examiner respectfully disagrees with the applicant. Applicant’s arguments are moot upon a further consideration and a new ground(s) of rejection made under 35 U.S.C. 103 as being unpatentable over new art US 20030065983 A1; Miller, Michael et al.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212.  The examiner can normally be reached on Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165